CCA 201000641. On consideration of the petition for grant of review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals, it is ordered that said petition is hereby granted, and that the decision of the United States Navy-Marine Corps Court of Criminal Appeals is affirmed.*

 It is directed that the promulgating order be corrected to reflect that a panel of officer and enlisted members adjudged the sentence and not the military judge; there is no date that the sentence was adjudged; and, Appellant's unit should be USS GEORGE H.W. BUSH (CVN 77). [See also ORDERS GRANTING PETITION FOR REVIEW this date.]